     Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 1 of 10 PageID #:536




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION (CHICAGO)

LIBERTARIAN PARTY OF ILLINOIS,                        )
ILLINOIS GREEN PARTY, DAVID                           )
F. BLACK, SHELDON SCHAFER,                            )
RICHARD J. WHITNEY, WILLIAM                           )
REDPATH, BENNETT W. MORRIS,                           )
MARCUS THRONEBURG,                                    )
                                                      )
                 Plaintiffs,                          )
                                                      )
and ALEXANDER (AJ) RUGGIERI,                          )
                                                      )   Case No. 1:20-cv-02112
                 Intervenor-Plaintiff,                )
                                                      )   Hon. Charles R. Norgle
        vs.                                           )
                                                      )
J.B. PRITZKER, in his official capacity               )
as Governor of Illinois,                              )
                                                      )
and WILLIAM J. CADIGAN, KATHERINE S.                  )
O'BRIEN, LAURA K. DONAHUE, CASSANDRA                  )
B. WATSON, WILLIAM R. HAINE, IAN K.                   )
LINNABARY,         CHARLES     W.      SCHOLZ,        )
WILLIAM M. MCGUFFAGE, in their official               )
capacities as Board Members for the Illinois State    )
Board of Elections,                                   )
                                                      )
                 Defendants.                          )


                 ALEXANDER (AJ) RUGGIERI’S MOTION TO INTERVENE

I.      INTRODUCTION

        The underlying action before this Court is intended to address the issues presented by the

necessity of independent and new party candidates to collect petition signatures to access the 2020

General Election ballot in light of the COVID 19 pandemic and the series of Executive Orders

issued by Governor Pritzker aimed at addressing COVID 19 public health concerns. The pandemic

and those Executive Orders have had the effect of making collecting petition signatures more

difficult than usual.



ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 2 of 10 PageID #:537




        In light of these conditions, this Court provided independent and new party candidates

throughout the entire State of Illinois with relief, entering an Order allowing those candidates to

(1) access the ballot with only 10% of the signatures otherwise required; (2) collect signatures

remotely; and (3) file their nomination papers by July 20, 2020, rather than June 21, 2020. (1:20-

cv-02112 Docket #26, 36 “the Order”)

        Intervenor Alexander (AJ) Ruggieri (“Ruggieri”) is a Republican candidate for the Illinois

State Senate in the 52nd Legislative District.      Ruggieri was appointed to fill a vacancy in

nomination following the March 17, 2020 Primary Election. Pursuant to Section 7-61 of the

Illinois Election Code, once appointed, Ruggieri was required to collect the statutory minimum

number of petition signatures (1000) and to file them no later than June 1, 2020. Like the

independent and new party candidate plaintiffs in this case, Ruggieri’s signature collection has

been materially adversely affected by the COVID 19 pandemic and the pendency of Governor

Pritzker’s Executive Orders.

        While Ruggieri and his supporters used their best efforts to collect signatures on his behalf,

and did file 1,152 petition signatures on June 1, 2020, an objection to his nomination papers

threatens to keep Ruggieri from the General Election ballot. On June 19, 2020, staff at the Illinois

State Board of Elections made an initial determination that Ruggieri’s nomination papers contain,

at most, 949 valid petition signatures. Accordingly, Ruggieri seeks to intervene in this case so that

he may be granted relief commensurate with that granted to independent and new party candidates,

particularly including those in the 52nd Legislative District.

        This Motion is not brought on an emergency basis, but presents emergent issues, as it is

anticipated that the SBE will meet on July 20, 2020, at the latest, and at that time enter an order as

to whether Ruggieri may appear on the General Election ballot.




ClarkHill\98090\343686\223805836.v1-4/30/20
      Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 3 of 10 PageID #:538




II.     BACKGROUND

        A. Typical Ballot Access Requirements

        In Illinois, established party candidates compete in party primaries to earn a spot on the

general election ballot. Independent and new party candidates do not compete in primaries, but

rather are required to collect a greater number of petition signatures than established party

candidates in order to earn a spot on the general election ballot. For example, established party

candidates for the Illinois House and Illinois Senate are required to gather 500 and 1,000 signatures

respectively in order to access their party’s primary ballot. See 10 ILCS 5/8-8. New party and

independent candidates for those same offices, by contrast, are required to submit a number of

signatures equal to or greater than 5% of the votes cast in a political subdivision at the preceding

general election. See 10 ILCS 5/10-2, 10-3. For General Assembly candidates (prior to the entry

of the Order), that minimum threshold varied from 2,930 to 5,580 signatures for State Senate

candidates and from 990 to 2,700 signatures for Illinois House candidates, depending on the

district.

        Prior to entry of the Order, an independent or new party candidate for State Senate in the

52nd Legislative District would have been required to submit a minimum of 4,523 to access the

General Election ballot. Under the Order, those candidates are required to collect and submit only

452 signatures, while an established State Senate party candidate like Ruggieri can only file if he

gets 1000 signatures.

        The Illinois Election Code prescribes minimum signature requirements for new party and

independent candidates that are higher than those for established party candidates who must first




ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 4 of 10 PageID #:539




compete in a party primary. Like established party candidates, new party and independent

candidates must collect petition signatures of electors in order to demonstrate a modicum of

support sufficient to justify placing their names on the general election ballot alongside established

party candidates. However, because neither new party candidates nor independent candidates have

to first win a party primary before making the general election ballot, they are required to collect

more signatures than established party candidates.

        The disparity in the required number of signatures between established party candidates

and new party and independent candidates is grounded in the notion that “ballot access laws serve

the important, interrelated goals of preventing voter confusion, blocking frivolous candidates from

the ballot, and otherwise protecting the integrity of elections.” Navarro v. Neal, 716 F.3d 425, 431

(7th Cir. 2013). This Court has repeatedly affirmed the constitutionality of Illinois’ ballot access

laws. See, e.g., Tripp v. Scholz, 872 F.3d 857, 871 (7th Cir. 2017); Nader v. Keith, 385 F.3d 729,

(7th Cir. 2004).

        B. Ballot Access Under COVID-19 Conditions

        This election cycle, the circulation period for independent and new party candidates was

hampered by the effects of COVID 19. Accordingly, independent and new party candidates

petitioned this Court and were granted relief providing that independent and new party candidates

throughout the entire State of Illinois may (1) access the ballot with only 10% of the signatures

otherwise required; (2) collect signatures remotely; and (3) file their nomination papers by July

20, 2020, rather than June 21, 2020. (1:20-cv-02112 Document #: 26, 36 “the Order”)

        However, independent and new party candidates are not alone in having to collect petition

signatures in COVID 19-affected conditions. Certain established party candidates, like Ruggieri,

also were required to collect petition signatures while under the effects of COVID 19 and the




ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 5 of 10 PageID #:540




Governor’s successive “stay at home” orders. Where no candidate of an established party is

nominated at a primary election, either by petition or write-in, an established party may fill that

“vacancy in nomination” by appointing a candidate who then must collect and file signatures of

party electors. 10 ILCS 7-61. Candidates who are nominated after the primary in this manner must

collect the same minimum number of signatures as established party candidates for that same

office who run in primary elections, and must file their petitions within 75 days after the primary

election. Id. This election cycle, such established party candidate filings were required to be made

no later than June 1, 2020. Governor Pritzker’s successive Executive Orders required that

Illinoisans “stay at home” throughout the entire amount of time allotted to established party

candidates to collect signatures and to file petitions to fill vacancies in nomination.

        Having been appointed to fill a vacancy in the Republican nomination for State Senator for

the 52nd Legislative District after the March 17, 2020 primary, Ruggieri was required to gather

petition signatures under the same COVID 19-hampered conditions as independent and new party

candidates. Ruggieri used his best efforts and did file his nomination papers on June 1, 2020,

including petitions containing 1,152 petition signatures. (Ruggieri Dec. ¶ 5, 6.)

        On June 8, 2020, a resident of the 52nd Legislative District filed an objection with the

Illinois State Board of Elections (“SBE”) to Ruggieri’s nomination papers under Section 10-8 of

the Election Code on the grounds that Ruggieri’s petitions contained fewer than the statutory

minimum of 1,000 valid petition signatures. (Ruggieri Dec. ¶ 7.) On June 19, 2020, the SBE

conducted an exam of the objection to Ruggieri’s petition signatures. (Ruggieri Dec. ¶ 8.) The

initial result of the SBE exam has indicated that Ruggieri’s petitions contain 949 presumptively

valid signatures, which is below the statutory minimum for established party candidates for State

Senate. (Ruggieri Dec. ¶ 8.)




ClarkHill\98090\343686\223805836.v1-4/30/20
       Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 6 of 10 PageID #:541




         Having used his best efforts to gather the existing statutory minimum number of signatures

under COVID-affected conditions, Ruggieri now wishes to intervene in this case to ask this Court

for the same relief granted by this Court to new party and independent candidates in the 52nd

Legislative District, who are likewise forced to gather signatures under similar circumstances. In

the event this motion is granted, Ruggieri will accordingly file a petition to enjoin the SBE from

enforcing the existing statutory minimum signature requirement for established party candidates

for State Senate.

III.     ARGUMENT

         Intervention under FED R. CIV. P. 24 provides a means for non-parties to “protect interests

that might otherwise be adversely affected.” iWork Software, LLC v. Corporate Express, Inc., 2003

WL 22494851 at *1 (N.D. Ill. 2003). Rule 24 allows for two types of intervention: (1) intervention

as of right; and (2) permissive intervention. Irrespective of the type of intervention sought, “Rule

24 should be liberally construed in favor of potential interveners.” Id. (emphasis added). Ruggieri

qualifies for intervention under both standards.

         A.      Ruggieri is Entitled to Intervene as a Matter of Right

         Rule 24(a)(2) allows for intervention as a matter of right, and the Seventh Circuit has

determined that intervention as a matter of right must be granted where the following four criteria

are met: “(1) timely application; (2) an interest relating to the subject matter of the action; (3)

potential impairment, as a practical matter of that interest by the disposition of the action; and (4)

lack of adequate representation of the interest by the existing parties of the petition.” Reich v.

ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (quoting Shea v. Angulo, 19 F.3d 343,

344 (7th Cir. 1994)). As demonstrated below, Ruggieri meets these four requirements.

                 1)       Ruggieri’s Petition is Timely




ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 7 of 10 PageID #:542




        This Motion is timely, brought almost immediately after the SBE staff’s June 19 initial

determination on the validity of Ruggieri’s petition signatures. As the Seventh Circuit has noted,

the test for timeliness “is essentially one of reasonableness: ‘[P]otential intervenors need to be

reasonably diligent in learning of a suit that might affect their rights, and upon so learning they

need to act reasonably promptly.’” Reich, 64 F.3d at 321 (quoting Nissei Sangyo America, Ltd. v.

United States, 31 F.3d 435, 438 (7th Cir. 1994) (internal citations omitted)). Four factors are

considered when determining whether a petition to intervene is timely: (1) the length of time the

intervenor knew or should have known of his interest in this case; (2) the prejudice to the original

party caused by the delay; (3) the resulting prejudice to the intervenor if the motion is denied; and

(4) any unusual circumstances. See Ragsdale v. Turnock, 941 F.2d 501, 504 (7th Cir. 1991) (citing

South v. Rowe, 759 F.2d 610, 612 (7th Cir. 1985)).

        Review of each of these factors reveals that Ruggieri’s petition meets the timeliness test.

Given that he filed his petition almost immediately after the SBE has made an initial determination

that Ruggieri’s nomination papers do not contain the statutory minimum number of valid petition

signatures, Ruggieri’s petition is unquestionably timely. Further, Ruggieri did not approach this

Court until he clearly needed relief. There is no credible claim of prejudice to any original party

because Ruggieri did not delay this petition and all original parties received their own ballot access

relief. Ruggieri, by contrast, will be prejudiced if this Motion is denied, as he will have been

required to collect his signatures under the very same conditions as independent and new party

candidates, but without similar relief. Without leave to intervene, Ruggieri cannot adequately

represent his interests and no existing party can do so on his behalf.

                 2)       Ruggieri Maintains Valid Interests in This Action

        A prospective intervenor’s interest in an action must be “‘direct, significant, and legally

protectable.’” Security Ins. Co. of Hartford v. Schipporeit, Inc., et. al., 69 F.3d 1377, 1380 (7th


ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 8 of 10 PageID #:543




Cir. 1995) (quoting Am. Nat’l Bank v. City of Chicago, 856 F.2d 144, 146 (7th Cir. 1989)). The

interest must be “something more than a mere ‘betting’ interest … but less than a property right….”

Id. at 1381.

        Ruggieri has a direct and significant interest in this litigation. As an established party

candidate for State Senate in the 52nd Legislative District, where he also resides, Ruggieri is

affected by the Order insofar as it permits independent and new party candidates for State Senate

(his General Election opponents) to access the ballot in a dramatically relaxed fashion as compared

to established party candidates like himself. If the SBE’s decision on the objection to the validity

of his supporting signatures stands, Ruggieri will not have the necessary number of 1000 signatures

needed for candidates like himself to access the ballot while other candidates with the same or

fewer signatures will make the ballot thanks to the Order’s disparately relaxed standards. Thus,

Ruggieri has a “direct, significant, and legally protectable” interest in joining this case.

                 3)       Ruggieri’s Interests Have Been Impaired By The Order Entered In
                          This Case

        The Order impairs Ruggieri’s First Amendment and Equal Protection rights. Impairment

“depends on whether the decision of a legal question involved in the action would as a practical

matter foreclose rights of the proposed intervenors.” Meridian Homes Corp v. Nicholas W.

Prassas & Co., 201, 204 (7th Cir. 1982). Here, the Order relaxes ballot access requirements for

new party and independent candidates, but does not do likewise for established Republican Party

candidates like Ruggieri who had to collect petition signatures under precisely the same difficult

circumstances. As relief has been granted to Ruggieri’s General Election opponents and not to

him, there is no question that the Order disparately impairs Ruggieri’s interests.




ClarkHill\98090\343686\223805836.v1-4/30/20
    Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 9 of 10 PageID #:544




                 4)       The Existing Parties Do Not Adequately Represent Ruggieri’s
                          Interests.

        The existing parties do not adequately represent Ruggieri’s interests. Although a would-

be intervenor has the burden to demonstrate that the representation of his interests may be

inadequate, the Seventh Circuit has held that such a burden is minimal. Lake Investors Dev. Group,

Inc. v. Egidi Dev. Group, 715 F. 2d 1256, 1261 (7th Cir. 1983).

        The current plaintiffs represent the interests of new parties and independent candidates

who, as political opponents, have interests that are at odds with Ruggieri. The current defendants

are the Governor and the State Board of Elections, who are charged solely with overseeing the

administration of the election. No part of any Defendants’ interest includes vindicating the rights

of a private established political party candidate. Ruggieri’s interests therefore will not be and

have not been adequately protected by any current party. See See Maxum Indemnity Co. Security

Insur. Co. of Hartford v. Eclipse Manufacturing Co., 06-cv-4946, 2008 WL 4831734 at *4 (N.D.

Ill. 2008) (granting motion to intervene because “[n]o other party is in precisely the same position

as [the intervening party]”).

        Because Ruggieri satisfies each of the criteria necessary to intervene as a matter of right

under FED R. CIV. P. 24 (a)(2), his Petition to Intervene should be granted.

        B.       Alternatively, This Court Should Exercise Its Discretion to Permit Ruggieri to
                 Intervene in This Action.

        If the Court were to find that Ruggieri is not entitled to intervene as a matter of right, it

should exercise its discretion to permit intervention for the same reasons discussed above. The

Court may permit permissive intervention in instances where the potential intervenor “has a claim

or defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). When determining whether to allow permissive intervention, “court[s] must consider




ClarkHill\98090\343686\223805836.v1-4/30/20
   Case: 1:20-cv-02112 Document #: 44 Filed: 06/23/20 Page 10 of 10 PageID #:545




whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Id. at 24(b)(3).

        All of these factors weigh in favor of Ruggieri’s intervention. Ruggieri has a claim that

shares common questions of law and fact with the main action. Rather than presenting new

questions of law or fact, Ruggieri merely seeks to intervene and advocate for himself. Further, as

discussed above, no undue delay or prejudice will result from allowing Ruggieri to intervene in

this proceeding. As such, permissive intervention, as an alternative, is appropriate here.

IV.     CONCLUSION

        For these reasons, Ruggieri asks the Court to grant his Motion to intervene in this matter.

                                              Respectfully submitted,

                                              Alexander (AJ) Ruggieri



                                              /s/____John Fogarty, Jr.____________.
                                              Counsel for the Intervenor


John G. Fogarty, Jr.
(ARDC No. 6257898)
Clark Hill PLC
130 E. Randolph, Suite 3900
Chicago, Illinois 60601
(773) 680-4962 (cell)
(773) 681-7147 (fax)
jfogarty@clarkhill.com




ClarkHill\98090\343686\223805836.v1-4/30/20
